DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least seven (7) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Response to Amendment
The preliminary amendment filed on 25 October 2019 has been entered, leaving claims 1-18 pending.

Drawings
It is noted that the drawings contain handwritten numerals which in some instances are not written clearly enough to interpret, including for example toward the top right of Fig. 6 where it is unclear whether a numeral “1” or “2” is being shown, toward the top right of Fig. 7 where it is unclear whether a numeral “11” or “21” is being shown, toward the right of Fig. 7 where it is unclear whether a numeral “13” or “19” is being shown, toward the bottom left of Fig. 7 where it is unclear whether a numeral “31” or “32” is being shown, toward the top right of Fig. 13 where it is unclear whether a numeral “11” or “16” is being shown, toward the top right of Fig. 17 where it is unclear whether a numeral “46” or “76” is being shown, toward the top right of Fig. 18 where it is unclear whether a numeral “10”, “16”, or “18” is being shown, toward the left of Fig. 19A where it is unclear whether a numeral “47”, “48”, or “49” is being shown, etc.
In addition, it is noted that Fig. 7 appears to mislabel first damping element 31 as 32, and that Fig. 15 appears to contain an arrow for chamber 12 pointing to second damping element 32.
To address these issues, it is suggested that the drawings be reviewed in detail and cross-referenced with what the originally filed specification explicitly states, and that corrected drawing sheets be submitted in compliance with 37 CFR 1.121(d) containing correct numerals and arrows that are typed as opposed to handwritten. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted, Applicant will be notified and informed of any required corrective action in the next Office action. An objection to the drawings will not be held in abeyance.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: The disclosed Fig. 1-6 embodiment and all claims pertaining strictly thereto, including at least claims 11-12 as evidenced at least by the claim 11 appendages (23) and the claim 12 armored bellows (28) being outlined in the specification in association with this disclosed embodiment. Note: Species A is not believed to be associated with claim 15 as evidenced by second vibrating means (25) contained within airtight chamber (12) only being disclosed in the Fig. 7-12 and the Fig. 13-20 embodiments.
Species B: The disclosed Fig. 7-12 embodiment and all claims pertaining strictly thereto, including at least claims 5-7 as evidenced at least by the claim 5 perimeter edge (36), the claim 6 armored bellows (37) and surround element (38), and the claim 7 locking actuators (39, 40), which are only outlined in the specification in association with this disclosed embodiment.
Species C:  The disclosed Fig. 13-20 embodiment and all claims pertaining strictly thereto, including at least claims 13, 14, and 16-18 as evidenced at least by the orthogonal movement of claim 13, the claim 16 lifting parts (50), and the claim 17-18 locking parts (51) which are only outlined in the specification as being associated with this disclosed embodiment.
a detailed review should be made to identify exactly which claims in fact correspond to the elected species. Applicant’s Representative is encouraged to contact the Examiner directly to discuss this election if necessary, or if it believed that a discussion of the claimed or disclosed invention might help to advance prosecution.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-C lack unity of invention because they are directed to alternative embodiments or configurations which do not share the same or corresponding technical feature(s).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742